Citation Nr: 1729904	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  14-26 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an extraschedular rating in excess of 20 percent for varicose veins of the left lower extremity.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1976 to February 1978.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Reno, Nevada Department of Veterans Affairs (VA) Regional Office (RO).  In September 2014, a video conference hearing was held before the undersigned Veterans Law Judge.  These matters were previously before the Board in November 2014 and June 2016.  

The June 2016 Board decision, in part, granted an increased (20 percent) schedular rating for varicose veins of the left lower extremity throughout the appeal period (i.e., effective January 18, 2013).  The Veteran appealed the Board's June 2016 decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2017, the Court vacated the June 2016 Board decision to the extent it determined referral for entitlement to a rating in excess of 20 percent for varicose veins of the left lower extremity for extraschedular consideration was not warranted, and remanded the matter to the Board for further action consistent with a Joint Motion for Partial Remand (Joint Motion) filed by the parties.  To the extent the Board's June 2016 decision granted an increased (20 percent) schedular rating for varicose veins of the left lower extremity, and remanded the matter of entitlement to TDIU, such determinations were not disturbed by the Joint Motion.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

As to the claim for an extraschedular rating for varicose veins of the left lower extremity, the Court vacated the Board's June 2016 determination that extraschedular consideration was not warranted.  However, the evidence shows that the Veteran's left lower extremity varicosities are painful with prolonged standing and/or ambulation that affects his work ability, and that the left lower extremity varicosities cause fatigue and pain when he's on his feet, impacting his ability to be employed in situations that require prolonged standing or walking.  See August 2013 VA artery and vein conditions examination; see also December 2015 VA artery and vein conditions examination.  Thus, the Board finds that a remand is now required to refer this issue to the Director, Compensation Service for consideration of whether the criteria for an extraschedular rating has been met for the Veteran's service-connected left lower extremity varicose veins.  See 38 C.F.R. § 3.321(b)(1).  The Board is unable to consider the assignment of an extraschedular rating in the first instance.  

Finally, the Board notes that the June 2016 remand indicated that it was unclear whether the Veteran's employment prior to ceasing employment in approximately February 2008 as a bartender was "substantially gainful" within the meaning of 38 C.F.R. § 4.16.  See Faust v. West, 13 Vet. App. 342, 356 (2000).  The RO sent the Veteran two letters in September 2016, and another letter in November 2016, requesting any supporting documentation, such as a copy of his tax returns or other financial information, in support of his claim if he so desires; there has been no response.  The Veteran is notified that failure to provide supporting information leaves the record incomplete.  The regulation governing in this situation, 38 C.F.R. § 3.158(a), is clear and unambiguous, and mandates that the claim will be considered abandoned.  Hence, the Board is informing the Veteran that the duty to assist is not a one-way street, and he cannot passively wait for assistance in those circumstances where his cooperation is needed for evidentiary development (see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)), nor may he deliberately choose to ignore requests for identifying information and releases for perhaps critical evidence, as appears to be the case here.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Undertake appropriate efforts to determine the Veteran's annual income prior to the present.  The Veteran should be notified that he may submit supporting documentation, such as a copy of his tax returns, or other financial information, if he so desires.  He should be notified that failure to provide supporting information and the claim will be considered abandoned.  

The RO should then determine if such income was below the poverty threshold for this period.  

All efforts should be associated with the claims file, to include the relevant poverty levels for this period.  

2. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the current problems caused by his varicose veins of the left lower extremity, to include problems with employment.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

3. Refer the Veteran's claim for entitlement to an extraschedular rating for varicose veins of the left lower extremity to VA's Director, Compensation Service for consideration of whether the Veteran is entitled to an extraschedular rating.  
4. Refer the issue of entitlement to TDIU to VA's Director, Compensation Service, for extraschedular consideration.  

5. Then readjudicate the claims on appeal.  If any benefit sought remains denied, furnish the Veteran and his representative a Supplemental Statement of the Case and allow an appropriate period of time for response before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

